       Case 16-12009-JKS           Doc 51     Filed 11/19/18 Entered 11/19/18 15:13:05                 Desc Main
                                              Document     Page 1 of 1

   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY

   Marie-Ann Greenberg MAG-1284
   Marie-Ann Greenberg, Standing Trustee
   30 TWO BRIDGES ROAD
   SUITE 330
   FAIRFIELD, NJ 07004-1550
   (973) 227-2840
   Chapter 13 Standing Trustee



   IN RE:

       DENISE STANFORD-BELCHER                                     Case No.: 16-12009 JKS


                                        Debtor


                                    NOTICE DEPOSITING UNCLAIMED FUNDS
                                        PURSUANT TO D.N.J. LBR 7067-1


        Marie-Ann Greenberg, Trustee in the above captioned matter, states that the entire amount in the Trustee’s
Account has been disbursed and that the following funds remain unclaimed. The undersigned shall immediately forward
a check to the Court in the amount of $2,932.00, payable to the Clerk, United States Bankruptcy Court. The party entitled
to said funds is listed below together with the last known address and other additional information.


        Payee Name & Address:            DENISE STANFORD-BELCHER (Debtor's Refund)
                                         39 BOGERT STREET
                                         TEANECK, NJ 07666
        Amount:                          $2,932.00
        Trustee Claim Number:            0
        Reason:                          Not Cashing




November 19, 2018                                /s/Marie-Ann Greenberg
                                                 MARIE-ANN GREENBERG
                                                 CHAPTER 13 STANDING TRUSTEE
